department of the treasury internal_revenue_service te_ge eo examination fulton street room breokiyn ny tax_exempt_and_government_entities_division number release date legend uil eo date date org organization name xx date address address org address taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia december 20xx dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with sec_6033 and revrul_59_95 we have determined that the organization has not established that it is observing the conditions required for continuation of exempt status we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter vicki l hansen acting director eo examinations publication enclosure sincerely yours tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas texas date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended ein december 20xx org legend org organization name xx date emp-1 - employee issue whether org exemption under sec_501 of the internal_revenue_code should be revoked due to their failure to establish the right to maintain such exemption facts org was granted tax-exemption status under sec_501 of the internal_revenue_code as of february 19xx during the course of the examination numerous attempts were made to contact the organization by telephone and mail the purpose of the examination was to determine the organization’s filing_status and whether the operational activities of the organization were in accordance with the guidelines governing organizations exempted under sec_501 of the internal_revenue_code a chronology sequence of events are listed as follows - - - - - areview of org filing_requirements discloses that the organization failed to file form_990 for tax_year ending december 20xx the service_center secured form_990 for december 20xx and referred the case for a field_examination agent called the organization on january 20xx and left a message requesting the organization contact the service for an appointment agent called the organization on january 20xx and left a message january 20xx agent mailed the appointment letter idr and publication to the address noted on record for org requesting an examination date agent called the organization on may 20xx with no answer may 20xx agent mailed a certified letter to the organization requesting them to contact the internal_revenue_service upon receiving the letter to initiate the examination agent received return receipt on may 20xx from organization with a signature of emp-1 dated may 20xx law sec_501 of the internal_revenue_code describes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer year period ended department of the treasury - internal_revenue_service explanation of items ein december 20xx org earnings_of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 of the internal_revenue_code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_501_c_3_-1 a of the federal tax regulations describes organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals federal tax regulation sec_1_501_c_3_-1 details that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt federal tax regulation sec_1_501_c_3_-1 define the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section the organizational_test is detailed in sec_1_501_c_3_-1 an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes federal tax regulation sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term ‘exempt purpose or form 886-a crev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service ein name of taxpayer year period ended explanation of items org december 20xx purposes’ as used in this section means any purposes specified in sec_501 as defined and elaborated in paragraph d of this section federal tax regulation sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 federal tax regulations sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law federal tax regulations section sec_1_6033-2 states that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code federal tax regulations sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the internal_revenue_code and sec_6033 revrul_59_95 1959_1_cb_627 describes an organization previously recognized as exempt when requested shall provide a financial statement of its operations the organization was unable to do so due to its incomplete records the service concluded that failure or inability to file the required information_return or otherwise to comply with sec_6033 of the code and its implementing regulations may result in termination of its exempt status on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual form 886-a crev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service ein name of taxpayer year period ended explanation of items org december 20xx information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax argument the organization has been contacted by regular mail by registered mail and by telephone on numerous occasions requesting the filing of overdue returns and most recently to provide its books_and_records for examination to verify its continuing qualification for exemption the organization is unresponsive to scheduling appointment or providing the requested information authorized under sec_6033 government position since the organization has failed to furnish the information necessary to conduct an examination of its financial and operational activities which in turn is used to determine continuing qualification for tax exempt status org no longer qualifies for tax exempt status effective january 20xx this is the first day of the tax period in which the organization fails to qualify for exemption under sec_501 also as of january 20xx contributions are no longer deductible as charitable_contributions in addition org will be required to file u s_corporation income_tax return form_1120 for all periods subsequent to december 20xx conclusion since the organization did not comply with the internal revenue service’s request for an examination we can not determine whether their activities are consistent with their exempt status under sec_501 of the internal_revenue_code it is the irs’s position that the organization failed to meet the operational_test for an organization exempt under sec_501 of the internal_revenue_code since the organization does not meet the requirements of sec_1_501_c_3_-1 it is our position that their tax exempt status be revoked as an examination of the form_990 for the period ending december 20xx was not completed accordingly the organization’s exempt status is revoked effective january 20xx form 886-a crev department of the treasury - internal_revenue_service page -4-
